
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


THIRD LOAN AND NOTE MODIFICATION AGREEMENT
(Borrowing Base Revolving Line of Credit)


        Extra Space Properties Thirty LLC

        This THIRD LOAN AND NOTE MODIFICATION AGREEMENT (the "Modification") is
made as of August 27, 2010 by and between EXTRA SPACE PROPERTIES THIRTY LLC, a
Delaware limited liability company (the "Borrower"), having its executive
offices at c/o Extra Space Storage LLC, 2795 East Cottonwood Parkway, Suite 400,
Salt Lake City, Utah 84121, and BANK OF AMERICA, N.A., a national banking
association (the "Lender"), whose address is Commercial Real Estate Banking,
NV1-119-04-08, 300 Fourth Street, 4th Floor, Las Vegas, Nevada 89101.


Recitals

        A.    Lender has extended to Borrower a borrowing base revolving line of
credit (the "Loan") in the maximum principal amount of up to Fifty Million and
No/100 Dollars ($50,000,000.00) pursuant to a Revolving Line of Credit Agreement
(the "Loan Agreement") and evidenced by a Promissory Note (the "Note"), each
dated as of February 13, 2009. Capitalized terms used herein without definition,
shall have the meanings given to such terms in the Loan Agreement and Note.

        B.    As of the date hereof, the Loan is secured by, among other things,
fifteen (15) separate Security Instruments executed by Borrower or a Permitted
Subsidiary for the benefit of Lender. Each Security Instrument encumbers a
separate Property approved by Lender as a Borrowing Base Property.

        C.    EXTRA SPACE STORAGE LLC, a Delaware limited liability company (the
"Original Guarantor"), unconditionally guaranteed Borrower's obligations under
the Loan and Loan Documents pursuant to that certain Guaranty Agreement dated as
of February 13, 2009 (the "Original Guaranty").

        D.    The Loan Agreement, the Note, each Security Instrument, the
Original Guaranty, any environmental indemnities, guaranties and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as previously modified by that certain First Loan and Note
Modification Agreement dated as of April 9, 2009 (the "First Modification") and
that certain Second Loan and Note Modification Agreement dated as of May 4, 2009
and as further modified in this Modification, are sometimes referred to
individually and collectively as the "Loan Documents". Hereinafter, "Loan
Agreement", "Note", "Security Instrument", "Original Guaranty" and "Loan
Documents" shall mean such documents as modified in this Modification.

        E.    Borrower has requested that Lender modify the Loan and Loan
Documents to, among other things, (i) extend the maturity of the Loan and Note,
(ii) increase the interest rate applicable to the Loan and Note, and (iii) add
EXTRA SPACE STORAGE INC., a Maryland corporation, as an additional guarantor of
Borrower's obligations under the Loan and Loan Documents (the "Additional
Guarantor," and together with the Original Guarantor, individually and
collectively as the context requires, jointly and severally, the "Guarantor").

        F.     Lender is willing to so modify the Loan and Loan Documents, and
to make other modifications to such documents, subject to the terms and
conditions hereof.


Agreement

        For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender agree as follows:

        1.    Recitals.    Borrower hereby acknowledges the accuracy of the
Recitals which are incorporated herein by reference.

--------------------------------------------------------------------------------



        2.    Modifications to Loan Documents.    The Loan Documents are
modified as follows:

        2.1    Definitions.    The following defined terms are inserted as new
terms into Schedule 1 to the Loan Agreement or, to the extent any of the
following terms are set forth in Schedule 1 to the Loan Agreement, such terms
are hereby amended and restated in their entirety as follows:

        "Extra Space Storage Inc." means Extra Space Storage Inc., a Maryland
corporation.

        "Extra Space Storage LLC" means Extra Space Storage LLC, a Delaware
limited liability company.

        "Floating Rate Margin" means three hundred fifty (350) basis points per
annum.

        "Guarantor" means, individually and collectively as the context
requires, jointly and severally, Extra Space Storage Inc., Extra Space
Storage LLC, and their respective successors and assigns.

        "Guaranty" means the Guaranty Agreement dated as of February 13, 2009
executed by Extra Space Storage LLC for the benefit of Lender and the Guaranty
Agreement dated as of August     , 2010 executed by Extra Space Storage Inc. for
the benefit of Lender, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

        2.2    Maturity Date.    The definition of the term "Maturity Date"
appearing in Section 1(a) of the Note is amended to refer to an extended
maturity date of February 13, 2013. All other references to the Maturity Date in
the Loan Documents are hereby modified to be consistent with February 13, 2013
as the Maturity Date. All principal, interest and other sums due under the Loan
Documents shall be due and payable in full on the Maturity Date.

        2.3    Extension Option.    Lender shall grant a request by Borrower to
extend the Maturity Date to February 13, 2014 (the "Extended Maturity Date"),
upon and subject to the following terms and conditions:

        (a)    Basic Conditions.    Unless otherwise agreed by Lender in
writing:

          (i)  Borrower shall request the extension, if at all, by written
notice to Lender not more than ninety (90) days, and not less than thirty
(30) days, prior to the Maturity Date.

         (ii)  At the time of the request, and at the time of the extension,
there shall not exist any Default or Event of Default.

        (iii)  Borrower shall recalculate the Borrowing Base using the Adjusted
(LTV) Appraised Value, Initial Debt Service Coverage Ratio and/or Ongoing Debt
Service Coverage Ratio for each Borrowing Base Property as set forth in
Section 2.3(b) of this Modification and provide Lender with supporting
documentation for such calculations, and Borrower shall remargin the Loan if and
as required by Section 2.1(b) of the Loan Agreement.

        (iv)  Current financial statements regarding Borrower and each Guarantor
(which requirement may be satisfied by providing the most recent quarterly
statements required by Section 2.6 below) and all other financial statements and
other information as may be required under the Loan Documents regarding
Borrower, Guarantor and the Property, shall have been submitted promptly to
Lender, and there shall not have occurred, in the opinion of Lender, any
material adverse change in the business or financial condition of Borrower or
Guarantor, or in the Property or in any other state of facts submitted to Lender
in connection with the Loan Documents, from that which existed on the date of
the Note.

2

--------------------------------------------------------------------------------



         (v)  Whether or not the extension becomes effective, Borrower shall pay
all out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys' fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender's written
agreement to the extension shall be due and payable prior to Lender's execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts (after notice
and opportunity to cure as provided for other payment obligations in the Loan
Documents) shall constitute a default under the Loan Documents.

        (vi)  All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.

       (vii)  Not later than the Maturity Date, (A) the extension shall have
been consented to and documented to Lender's satisfaction by Borrower,
Guarantor, Lender, and all other parties deemed necessary by Lender (such as any
permitted subordinate lienholders, tenants of the Property and permanent lenders
(if any)); (B) Lender shall have been provided with an updated title report and
appropriate title insurance endorsements shall have been issued as required by
Lender; and (C) Borrower shall have paid to Lender a non-refundable extension
fee in an amount equal to thirty-five (35) basis points of the Loan Amount.

If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.

        (b)   Changes in Loan Terms.    All terms and conditions of the Loan
Documents shall continue to apply to the extended term except to the extent
changed as indicated below (such changes to be effective on and after the
original Maturity Date, if the extension becomes effective as provided herein):

          (i)  Definition of Maturity Date.    The Maturity Date shall mean the
Extended Maturity Date.

         (ii)  Definition of Adjusted (LTV) Appraised Value.    The Adjusted
(LTV) Appraised Value shall mean, with respect to any Property or Borrowing Base
Property, an amount equal to sixty-five percent (65%) of the Appraised Value of
such Property or Borrowing Base Property.

        (iii)  Definition of Initial Debt Service Coverage Ratio and Ongoing
Debt Service Coverage Ratio.    The Initial Debt Service Coverage Ratio and the
Ongoing Debt Service Coverage Ratio shall mean, for any Property or Borrowing
Base Property owned in fee simple by Borrower, the value of any such Property or
Borrowing Base Property determined as the maximum loan amount which could be
outstanding which yields a debt service coverage ratio of not less than 1.45,
which ratios shall be calculated and determined as more particularly set forth
in the definition of the terms "Initial Debt Service Coverage Ratio" and
"Ongoing Debt Service Coverage Ratio" appearing in Schedule 1 of the Loan
Agreement.

        2.4    Interest Rate.    Section 3 of the Note is hereby amended and
restated in its entirety as follows:

        "Section 3.  Interest Rate.

        (a)   BBA LIBOR Daily Floating Rate.    The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily
Floating Rate for that day plus the

3

--------------------------------------------------------------------------------



Floating Rate Margin. The "BBA LIBOR Daily Floating Rate" shall mean a
fluctuating rate of interest per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Lender from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Lender's sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. A "London Banking Day" is a day on which banks in London are open for
business and dealing in offshore dollars. Interest shall be computed for the
actual number of days which have elapsed, on the basis of a 360-day year.

        (b)   Alternative Rates.    Lender may notify Borrower if the BBA LIBOR
Daily Floating Rate is not available for any reason, or if Lender determines
that no adequate basis exists for determining the BBA LIBOR Daily Floating Rate,
or that the BBA LIBOR Daily Floating Rate will not adequately and fairly reflect
the cost to Lender of funding the Loan, or that any applicable Law or regulation
or compliance therewith by Lender prohibits or restricts or makes impossible the
charging of interest based on the BBA LIBOR Daily Floating Rate. If Lender so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus one hundred (100) basis points, from the date of such
notification by Lender until Lender notifies Borrower that the circumstances
giving rise to such suspension no longer exist, or until the Maturity Date of
this Note (whether by acceleration, declaration, extension or otherwise),
whichever is earlier to occur. The term "Prime Rate" means, on any day, the rate
of interest per annum then most recently established by Lender as its "prime
rate." Any such rate is a general reference rate of interest, may not be related
to any other rate, and may not be the lowest or best rate actually charged by
Lender to any customer or a favored rate and may not correspond with future
increases or decreases in interest rates charged by other lenders or market
rates in general, and Lender may make various business or other loans at rates
of interest having no relationship to such rate. Any change in the Prime Rate
shall take effect at the opening of business on the day specified in the public
announcement of a change in Lender's Prime Rate. If Lender (including any
subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

        (c)   Past Due Rate.    If any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
such amount shall thereafter bear interest at the Past Due Rate (as defined
below) to the fullest extent permitted by applicable Law. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable on demand at a fluctuating rate per annum (the "Past Due Rate")
equal to the BBA LIBOR Daily Floating Rate plus seven hundred fifty (750) basis
points."

        2.5    Financial Covenants.    Section 4 of the Original Guaranty is
hereby deleted in its entirety. In lieu thereof, Borrower shall cause Additional
Guarantor to maintain at all times, a consolidated tangible net worth determined
in accordance with GAAP equal to at SEVEN HUNDRED FIFTY MILLION AND NO/100
DOLLARS ($750,000,000.00) ("Net Worth"). Such covenant shall be

4

--------------------------------------------------------------------------------



tested by Lender as of June 30 and December 31 of each calendar year and Lender
may further test compliance with such covenant at any time or times and in its
sole and absolute discretion, based on information available to Lender.
Computations required to determine or test compliance with such Net Worth
covenant shall be calculated based on a GAAP financial statement basis based on
financial statements for Additional Guarantor as submitted to Lender or such
other financial statements or information which is available to Lender.

        2.6    Financial Statements.    Section 7.8 of the Loan Agreement is
hereby amended and restated in its entirety as follows:

        "7.8 Books and Records; Financial Statements; Tax Returns.

        Borrower, Guarantor and each Permitted Subsidiary will keep and maintain
full and accurate books and records administered in accordance with sound
accounting principles, consistently applied, showing in detail the earnings and
expenses of each Property and the operation thereof. Borrower, Guarantor and
each Permitted Subsidiary will keep and maintain its books and records,
including recorded data of any kind and regardless of the medium of recording,
at the address of Borrower set forth in Section 11.6. Borrower, Guarantor and
each Permitted Subsidiary shall permit Lender, or any Person authorized by
Lender, to inspect and examine such books and records (regardless of where
maintained) and all supporting vouchers and data and to make copies and extracts
therefrom at all reasonable times and as often as may be requested by Lender.
Borrower will furnish or cause to be furnished to Lender:

        (a)   Quarterly financial statements, including balance sheets and
income statements, for Extra Space Storage LLC within forty-five (45) days of
the end of each calendar quarter; (provided that the December 31 quarter end
financial statements shall not be due for 120 days following the quarter end.
Such financial statements shall be prepared in accordance with GAAP.

        (b)   Quarterly unaudited financial statements, including balance sheets
and income statements, for Extra Space Storage Inc. within forty-five (45) days
of the end of each calendar quarter; (provided that the December 31 quarter end
financial statements shall not be due for 120 days following the quarter end.
Such financial statements shall be prepared in accordance with GAAP and shall
contain and unqualified opinion of the auditors thereof.

        (c)   If requested by Lender, the annual federal income tax return
together with all schedules and supporting exhibits of Borrower within thirty
(30) of filing but not later than November 1 of the succeeding year.

        (d)   A quarterly compliance certificate from each of Borrower and
Guarantor within forty-five (45) days of the end of each calendar quarter.

        (e)   A quarterly rent roll and operating statement for each Borrowing
Base Property and its tenants and leases within forty-five (45) days of the end
of each calendar quarter.

        (f)    A current Borrowing Base Certificate within forty-five (45) days
of the end of each calendar quarter.

All financial statements must be in form and detail acceptable to Lender and
must be certified as to accuracy by Borrower and/or Guarantor, as applicable.
Borrower shall provide, upon Lender's request, convenient facilities for the
audit and verification of any such statement. All certifications and signatures
on behalf of corporations, partnerships, limited liability companies and other
entities shall be by a representative of the reporting party satisfactory to
Lender."

        2.7    Leasing and Tenant Matters.    Pursuant to Section 2.4 of the
First Modification, Borrower agreed that not less than 70% of the rentable self
storage units and other rentable Improvements

5

--------------------------------------------------------------------------------



on the Hawaii Property (on an overall square footage basis) shall be leased to
third party tenants upon the permitted terms and conditions set forth herein.
Lender has now agreed to delete such requirement. Accordingly, Section 3 of
Schedule 3 to the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

        "3.   Leasing Guidelines.

        Borrower shall not enter into any Lease of self-storage space in the
Improvements except in the ordinary course of Borrower's self-storage business
and only upon Borrower's standard form of tenant lease. Any material revisions
thereto, must have the prior written approval of Lender."

        2.8    Additional Guarantor.    Additional Guarantor shall
unconditionally guarantee the obligations of Borrower under the Loan and the
Loan Documents, jointly and severally, with the Original Guarantor. Borrower
shall cause the Additional Guarantor to execute such joinder agreements and/or
guaranty agreements as Lender may require from time to time to effectuate such
guarantee. All references in the Loan Documents to the Guarantor are hereby
modified to include the Additional Guarantor as a guarantor, jointly and
severally, with the Original Guarantor.

        2.9    Conforming Modifications.    Each of the Loan Documents is hereby
modified to the extent required to be consistent with the terms hereof. Rights
to or interests in any property granted as security in the Loan Documents,
including the Security Instruments, shall remain as security for the obligations
of the Borrower under the Loan Documents.

        2.10    References.    Each reference in the Loan Documents to any of
the Loan Documents shall be a reference to such document as modified herein.

        3.    Consent and Agreement of Guarantor.    As a condition precedent to
the obligations of Lender hereunder and the effectiveness hereof, Borrower
agrees to provide to Lender concurrently with the execution and delivery of this
Modification, (i) a Consent and Agreement of Guarantor and Joinder executed by
Guarantor, (ii) a Guaranty Agreement executed by Additional Guarantor and
(iii) a certified resolution of the board of directors of Additional Guarantor
authorizing Additional Guarantor's unconditional guarantee of the obligations of
Borrower under the Loan and the Loan Documents and designating the person or
persons authorized to sign documents on behalf of Additional Guarantor to
effectuate the foregoing, each in form and substance acceptable to Lender in its
sole and absolute discretion.

        4.    Fees and Expenses.    

        4.1    Fees and Expenses.    In consideration of Lender's agreements
herein, Borrower has agreed to pay to Lender: (i) an extension fee in the amount
of One Hundred Seventy-Five Thousand and No/100 Dollars ($175,000.00) in
connection with the extension of maturity, (ii) all legal fees and expenses
incurred by Lender in connection herewith, (iii) all title endorsement premium
costs incurred by Lender in connection with this Modification, and (iv) all
other costs and expenses incurred by Lender in connection with this Modification
and the extension of the Loan. Borrower acknowledges and agrees that such fees
are fully earned and nonrefundable as of the date this Modification is executed
and delivered by the parties hereto.

        4.2    Method of Payment.    All fees, costs, expenses and other
payments due hereunder shall be paid by Borrower to Lender on the date of
closing of this Modification or at such later date as such fees, costs, expenses
and other payments are incurred by Lender. Lender may in its discretion,
disburse such fees, costs, expenses and other payments as an advance under the
Loan and Borrower hereby authorizes such disbursement. Borrower acknowledges and
agrees that such

6

--------------------------------------------------------------------------------



fees, costs and expenses are earned and nonrefundable as of the date of closing
of this Modification.

        5.    Ratification of Loan Documents and Collateral.    The Loan
Documents are ratified and affirmed by Borrower and shall remain in full force
and effect as modified herein. Any property or rights to or interests in
property granted as security in the Loan Documents shall remain as security for
the Loan and the obligations of Borrower in the Loan Documents.

        6.    Borrower Representations and Warranties.    Borrower represents
and warrants to Lender:

        6.1   No default or event of default under any of the Loan Documents,
nor any event, that, with the giving of notice or the passage of time or both,
would be a default or an Event of Default under the Loan Documents has occurred
and is continuing.

        6.2   There has been no material adverse change in the financial
condition of Borrower or any other person or entity whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender.

        6.3   Each and all representations and warranties of Borrower in the
Loan Documents are accurate on the date hereof.

        6.4   Borrower has no claims, counterclaims, defenses, or set-offs with
respect to the Loan or the Loan Documents.

        6.5   The Loan Documents are the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their terms.

        6.6   Borrower validly exists under the laws of the State of its
formation or organization, has not changed its legal name as set forth above,
and has the requisite power and authority to execute and deliver this
Modification and to perform the Loan Documents. The execution and delivery of
this Modification and the performance of the Loan Documents have been duly
authorized by all requisite action by or on behalf of Borrower. This
Modification has been duly executed and delivered on behalf of Borrower.

        7.    Borrower Covenants.    Borrower covenants with Lender that:

        7.1   Borrower shall execute, deliver, and provide to Lender such
additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Modification.

        7.2   Borrower fully, finally, and forever releases and discharges
Lender and its successors, assigns, directors, officers, employees, agents, and
representatives from any and all actions, causes of action, claims, debts,
demands, liabilities, obligations, and suits, of whatever kind or nature, in law
or equity of Borrower, whether now known or unknown to Borrower, (i) in respect
of the Loan, the Loan Documents, or the actions or omissions of Lender in
respect of the Loan or the Loan Documents and (ii) arising from events occurring
prior to the date this Modification is executed and delivered by the parties
hereto. Borrower has been advised by its legal counsel, or Borrower has made a
reasoned and fully informed decision not to be so represented by counsel, and
understands and acknowledges the significance and consequences of this release,
and Borrower expressly consents and agrees that the releases contained herein
shall be given full force and effect according to each and all of their express
terms and provisions including those relating to unknown and unsuspected claims,
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action hereinabove specified.

        7.3   If required by Lender, on or prior to the execution and delivery
of this Modification, Borrower shall have executed and delivered, or caused to
be executed and delivered, to

7

--------------------------------------------------------------------------------



Lender, each in form and substance satisfactory to Lender, such other documents,
instruments, resolutions, subordinations, and other agreements as Lender may
require in its sole discretion.

        7.4   If required by Lender, on or prior to the execution and delivery
of this Modification, Borrower shall have provided to Lender a certified
resolution authorizing this Modification and designating the person or persons
authorized to sign this Modification and any related documents on behalf of
Borrower.

        8.    Execution and Delivery of Agreement by Lender.    Lender shall not
be bound by this Modification until (i) Lender has executed and delivered this
Modification, (ii) Borrower has performed all of the obligations of Borrower
under this Modification to be performed contemporaneously with the execution and
delivery of this Modification, if any, (iii) Borrower has paid all fees and
costs in accordance with Section 4 hereof, and (iv) Guarantor has executed and
delivered to Lender the documents set forth in Section 3 hereof.

        9.    Integration, Entire Agreement, Change, Discharge, Termination, or
Waiver.    The Loan Documents as modified herein contain the complete
understanding and agreement of Borrower and Lender in respect of the Loan and
supersede all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. No provision of the Loan Documents as modified
herein may be changed, discharged, supplemented, terminated, or waived except in
a writing signed by the parties thereto.

        10.    Binding Effect.    The Loan Documents shall be binding upon and
shall inure to the benefit of Borrower and Lender and their successors and
assigns and the executors, legal administrators, personal representatives,
heirs, devisees, and beneficiaries of Borrower; provided, however, Borrower may
not assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.

        11.    Choice of Law.    This Modification shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to conflicts of law principles.

        12.    Counterpart Execution.    This Modification may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Signature pages may
be detached from the counterparts and attached to a single copy of this
Modification to physically form one document. Receipt by the Lender of an
executed copy of this Modification by facsimile shall constitute conclusive
evidence of execution and delivery of this Modification by the signatory
thereto.

        13.    USA Patriot Act Notice.    Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account or obtains a loan. Lender will ask for the
Borrower's legal name, address, tax ID number or social security number and
other identifying information. Lender may also ask for additional information or
documentation or take other actions reasonably necessary to verify the identity
of the Borrower, guarantors or other related persons

        [Remainder of Page Intentionally Left Blank]

8

--------------------------------------------------------------------------------



        DATED as of the date first above stated.

    BORROWER:
 
 
EXTRA SPACE PROPERTIES THIRTY LLC
a Delaware limited liability company
 
 
By:
 
/s/ KENT W. CHRISTENSEN


--------------------------------------------------------------------------------

    Name:   Kent W. Christensen     Title:   Manager
 
 
LENDER:
 
 
BANK OF AMERICA, N.A.
a national banking association
 
 
By:
 
/s/ RICKY G. MONROE


--------------------------------------------------------------------------------

    Name:   Ricky G. Monroe     Title:   Senior Vice President

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29



THIRD LOAN AND NOTE MODIFICATION AGREEMENT (Borrowing Base Revolving Line of
Credit)
Recitals
Agreement
